Citation Nr: 9917059	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-38 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral great 
toe disability.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left ankle.

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to January 
1993, with 13 years of prior active duty service.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the Baltimore, 
Maryland RO which granted service connection for residuals of 
bilateral ankle fractures, evaluated as 0 percent disabling, 
effective in February 1993.  This matter also comes before 
the Board on appeal from an April 1995 rating decision by the 
Baltimore, Maryland RO which denied service connection for a 
bilateral great toe disability.  This case was before the 
Board in October 1995 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral ankle 
disability is manifested by complaints of ankle pain; 
clinical findings show slight limitation of motion of both 
ankles with no additional loss of motion due to pain, 
weakness, excess fatigability or incoordination.

2.  The complaints of pain are not supported by objective 
pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1998).

2.  The criteria for a compensable rating for residuals of 
effractor of the right ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran was seen in 
November 1975 with complaints of a twisted left ankle.  He 
was seen in May 1976 for a severely sprained left ankle.  A 
June 1976 service medical record notes that the veteran was 
seen for a sprained right ankle.  The veteran was discharged 
in January 1993.

An October 1993 VA examination report notes the veteran's 
complaints of aching in the ankles during bad weather.  The 
veteran reported a history of bilateral ankle fractures in 
approximately 1977.  Examination of the ankles revealed 
normal appearance without deformity.  There was no swelling, 
fluid, heat, erythema, tenderness or crepitus.  Fractures 
appeared clinically well healed.  Range of motion bilaterally 
was 10 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  Diagnoses included status post fracture, both 
ankles, by history.

A March 1995 statement from Nancy D. Rivera-Cassell, M.D., 
the veteran's private physician, notes that the veteran was 
seen in March 1995 with symptoms of bilateral ankle 
arthropathy associated with osteoarthritis.  A March 1995 
treatment record notes the veteran's complaints of bilateral 
ankle pain and weakness in the right ankle.  Examination 
revealed slight crepitus and full range of motion.  There was 
no edema or erythema.  Assessment included bilateral ankle 
arthroplasty. 

In October 1995, the veteran testified during a personal 
hearing that he experiences "constant pain" in his ankles, 
which increases in severity during cold weather.

A February 1996 VA examination report notes the veteran's 
complaints of intermittent pain, without swelling, of the 
ankles since his military service.  Examination of the ankles 
revealed normal appearance without deformity.  There was no 
swelling, fluid, heat, erythema, tenderness, or crepitus.  
Old fractures were clinically well healed.  There was no 
angulation, shortening, or false motion.  Range of motion 
bilaterally was 10 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  Gait was normal.  X-rays of the ankles 
revealed a small calcaneal spur, otherwise there were no 
significant findings.  Impression included status post 
bilateral ankle fractures.

A November 1997 VA examination report notes the veteran's 
complaints of bilateral ankle pain.  Examination of the 
ankles revealed "normal" range of motion; dorsiflexion was 
between 15 and 20 degrees bilaterally and plantar flexion was 
40 degrees bilaterally.  There was no pain with inversion or 
eversion.  Some weakness of eversion was noted; however, the 
veteran was able to stand on his toes with his heels going to 
varus.  The examiner noted that there was no excess 
fatigability or incoordination.  A review of x-rays obtained 
10 months previously showed no evidence of degenerative joint 
disease of the ankles.  Impression included old ankle sprain.  
The examiner stated that the veteran's "pain is out of 
proportion to his physical examination."

May 1998 x-rays of the ankles revealed bilaterally intact 
bone and joint structures with no evidence of arthritic 
change.  Some distal tibial growth arrest lines were noted 
bilaterally.  The soft tissues were unremarkable.

In an August 1998 addendum to the February 1996 VA 
examination report, the VA examiner indicated that he 
reviewed the veteran's x-rays and examination reports.  He 
stated that "it is as likely as not that the decreased range 
of motion is secondary to the service-connected fractures.  
There would, however, be no additional loss due to weakened 
movement, excess fatigability or [in]coordination.  This is 
not the kind of problem that should produce significant 
flare-ups so there should be no additional loss of motion 
beyond what is demonstrated on current physical 
examination."

Analysis

The veteran contends that his service-connected bilateral 
ankle disability is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
he has submitted a claim that is plausible-capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 5271, limited motion of the ankle.  
Under the applicable criteria, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation, and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  
Dorsiflexion of the ankle to 20 degrees is considered full 
and plantar flexion to 45 degrees is considered full.  See 
38 C.F.R. § 4.71, Plate II.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Initially, it is noted that complaints and findings 
associated with the ankle fracture residuals are essentially 
the same for both ankles, so no attempt will be made to 
discuss the ankles individually, although each ankle must be 
rated on a separate basis.  The evidence of record shows that 
the veteran's ankle disability is manifested by less than 
moderate limitation of motion.  Specifically, an October 1993 
VA examination report notes range of motion as 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion bilaterally.  
In March 1995, the veteran's private physician indicated that 
the veteran had full range of motion in the ankles.  A 
February 1996 VA examination report notes range of motion as 
10 degrees of dorsiflexion and 35 degrees of plantar flexion 
bilaterally.  A November 1997 VA examination report notes 
range of motion as 15-20 degrees of dorsiflexion and 40 
degrees of plantar flexion bilaterally.  In order to meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
5271, the veteran would have to show at least moderate 
limitation of motion of the ankles.  Comparing the ranges of 
motion shown with the norms, it is clear that the veteran is 
only lacking a few degrees of motion, which would not be more 
than slight and does not approach moderate restriction.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  In a November 1997 VA examination report, 
the examiner noted that the veteran's pain was out of 
proportion to his physical examination.  In describing 
functional impairment in an August 1998 addendum to VA 
orthopedic examination, the examiner stated that there would 
be no additional loss of motion due to weakened movement, 
excess fatigability or incoordination.  In addition, the 
examiner stated that there would be no additional loss of 
motion due to flare-ups; therefore, there should be no 
additional loss of motion beyond what is demonstrated on 
current physical examination.  Given these opinions, range of 
motion would not be limited to the point of moderate 
limitation of motion, thus there would not be any evidentiary 
basis for the assignment of a higher rating.  

The Board has considered the effect of pain in rating the 
veteran's disability.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  Significantly disabling pain has not been 
objectively verified with the examiner noting at the November 
1997 examination that the complaints of pain were out of 
proportion to physical examination.  In other words, the pain 
complaints are not supported by adequate pathology as set 
forth in § 4.40.  Consideration has also been given to 
38 C.F.R. § 4.59 which provides that it is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Nevertheless, the objective evidence does not establish that 
the ankles are actually painful as discussed above, nor are 
unstable or maligned joints objectively shown.  Thus, it is 
clear that the weight of the credible evidence supports 
noncompensable ratings for the ankle fractures.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his bilateral ankle disability, as 
prescribed by in Fenderson.  However, the rating described 
above reflects the greatest degree of disability shown by the 
record; thus, a staged rating is not for application.


ORDER

Entitlement to a compensable rating for residuals of a right 
ankle fracture is denied.

Entitlement to a compensable rating for residuals of a left 
ankle fracture is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a bilateral great toe disability.

In its May 1997 Remand, the Board instructed the RO to request 
the name and address of the physician who examined the veteran 
for a bilateral great toe disability in July or August of 1993.  
The Board also requested that the veteran be scheduled for an 
orthopedic examination in order to ascertain the nature and 
etiology of any current bilateral great toe disability and the 
proper diagnosis thereof.  The examiner was to offer an opinion 
for the record as to whether it is at least as likely as not that 
any current bilateral great toe disability is related to the 
veteran's military service.

In response to the RO's June 1997 request for the aforementioned 
1993 examination report, the veteran submitted treatment records 
from his private physician dated from 1994 to 1996.  These 
treatment records are negative for complaints or findings of a 
bilateral great toe disability.  The Board notes that although 
the veteran was given an orthopedic examination in November 1997, 
neither the report of examination nor an August 1998 addendum 
contain all the information specifically requested in the May 
1997 Remand.  Specifically, the August 1998 addendum notes that 
the veteran's x-ray findings were "essentially unremarkable," 
and also notes an impression of mild lateral angulation of the 
distal phalanges of both great toes.  The examiner stated that 
the veteran's "current complaints are secondary to his 
service," but it is unclear whether the complaints referred to 
by the examiner include those related to the toes.  In addition, 
the bases for the examiner's opinions were not reported for the 
record.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in a May 1997 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action.  

1.  Richard L. Cohen, M.D., the examiner 
who offered the August 1998 opinion, 
should again review the veteran's claims 
file and offer an opinion for the record 
as to whether it is at least as likely as 
not that any currently diagnosed 
bilateral great toe disability was first 
manifest during the veteran's military 
service.  The basis for the opinion 
should be fully reported for the record.  
If Dr. Cohen is unable to render this 
opinion without conducting an additional 
examination, or if Dr. Cohen is no longer 
available, authorization is to be 
provided for an additional orthopedic 
examination as requested in the May 1997 
Remand.

2.  The RO should then review the claim.  
If it continues to be denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

